Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed August 24, 2022 has been entered.  Claims 1, 2 and 47-64 are pending in this application.

Multiple Dependent Claims
Claims 58-64 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim must refer to other claims in the alternative only.  See MPEP § 608.01(n).   Claims 58, 63 and 64 refer to two different claims using the conjunction “and/or”.  Claims 59-62 depend from improper claim 58.  Accordingly, the claims have not been further treated on the merits.

Rejections – 35 U.S.C. 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2 and 47-57 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2014/0203222) in view of Setna et al. (US  2017/0028477).
Ito discloses copper particles having an average diameter within the narrowest ranges defined in instant claims 1 or 47 (see Ito Table 1-1, which discloses examples having average diameters of 0.28 and 0.35 µm, or 280 and 350 nm) and which are coated with what can be called a “capping agent” (see Ito para. [0054-0055]).  Ito discloses sintering pastes including amounts of the copper powder as recited in claims 49, 50 and 64 (see Ito Tables 1-2 and 1-3) and which may be in the form of a film as in claim 52 (see Ito para. [0027]).  The prior art paste can be printed using a screen printing method (see Ito para. [0072]) and therefore is “printable” in accord with instant claim 51.  The prior art powder is made by a method in accord with instant claims 53-55; see Ito para. [0094-0101].  The sintering paste of Ito is made in a manner in accord with instant claims 56 and 57; see Ito para. [0107-0119].
Ito does not specify either the D10 or D90 values of the prior art copper particles, does not disclose the percentage of capping agent as required by claim 1 as amended, and does not disclose the powder compact of claim 48.  However:
a) Given that i) the average diameter of those particles (which would be similar to a D50 value) is positioned in between the claimed D10 and D90 values, and ii) the prior art particles are produced in a manner substantially the same as the particles of the present invention, it is a reasonable assumption that the overall size distribution of the prior art particles would likewise be substantially the same as that of the particles of the invention.
b) Setna is directed to metal powders such as copper powder that include a capping agent and which are to be sintered and made into a paste, i.e. Setna is in a similar field of endeavor.  With regard to the amount of capping agent, Setna indicates that such powders preferably have an amount of organics (which would include the capping agent) of less than 0.5%; see Setna para. [0056].  
c) Setna indicates that such powders are conventionally made in the form of a powder compact; see Setna para. [0002].  In addition, with respect to claim 51, while the examiner notes that it is not necessary for a paste to have the composition recited in this claim, such a composition is conventional in the art of pastes made from those powders; see Setna para. [0075-0082].
Thus, the combined disclosures of Ito et al. and Setna et al. would have suggested a material as presently claimed (as well as methods of manufacturing as claimed) to one of ordinary skill in the art.

				Response to Arguments
6.	Applicant’s remarks filed August 24, 2022 have been fully considered, with the following effect:
a) All of the prior rejections under 35 USC 112 are withdrawn.  The examiner agrees that the term “and/or” is not indefinite per se.  However, note that claims that recite this term have been read as encompassing all embodiments that include any one or more of the listed alternatives in the claim.
b) With respect to Ito, Applicant asserts that the skilled artisan would not have been able to draw any meaningful conclusion about the D10 or D90 particle sizes in Ito from the reported average diameters.  The examiner respectfully disagrees.  First, one would expect the D10 to be somewhat less than the average size and the D90 to be somewhat greater than the average.  The question really is how much less and how much greater.  Ito gives a clue to the answer in Comparative Example 2-1 and Fig. 2.  This depicts particles that have not sufficiently sintered, i.e. that retain somewhat a state of being separate particles.  One can see from Fig. 2 that the separated particles, while of varying sizes, tend to be overall relatively even in size such that no particle is more than several times the size of any other particle.  As such, it is a reasonable assumption that a powder with an average size of 350 nm (Ito example 1-5) would include very few if any particles less than 100 nm and very few if any particles greater than 2000 nm.
c) Applicant further suggests that the fact that the particles of Ito et al. are produced by a similar process would not dictate that the claimed particle size distribution would be attained.  The examiner respectfully disagrees.  If the same materials are subjected to the same process, it follows that the resulting material in both instances would likewise be similar in physical size and configuration.
d) Applicant discusses differences between the size of the particles in Setna and those presently claimed.  The examiner submits that this is not relevant to the present rejection.  The particle size limitations as claimed are suggested by Ito, as indicated above.  Setna merely indicates that copper powders conventionally include an amount of capping agent as claimed, and that they are conventionally made in the form of a powder compact.
e) Any arguments with respect to patentability of claims 58-64 have not been considered as those claims have not been considered; see item no. 3 supra.

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

							
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	October 20, 2022